Mr. Chief Justice Stone, also dissenting: I concur in the above dissent. A fund such as is here appropriated cannot be made available for any of the purposes for which specific appropriations have been made. To sanction such use would be, in effect, to increase the appropriations made for the purposes specified. It is impossible, however, to foresee and provide for all emergencies which may arise in the discharge of the functions of State government, just as such contingencies cannot be foreseen in the administration of the government of municipalities. There appears to be no good reason for a different rule as applied to the wider functions of the State. It was clearly held in People v. Cairo, Vincennes and Chicago Railway Co. 247 Ill. 360, which holding has been approved in later cases, that such appropriations may be made for the reason that “it is practically impossible jo always provide in advance for incidental expenses that will arise during the year.” There appears to have been no objection to the amount appropriated in this case. The reason for approving such an appropriation in the case of a municipality applies with equal if not greater force in the case of the State.